SCOTT, J.
According to the latest views of the Appellate Division as to the requirements of an application to the tax commissioners for the reduction of assessments, the application upon which this proceeding is founded must be held to have been sufficient to require a hearing as to whether or not the property is overvalued. People ex rel. Edison Elec. Illum. Co. v. Feitner, 86 App. Div. 46, 83 N. Y. Supp. 1114. The application is not, however, in my opinion, sufficiently broad to raise any issue as to inequality of assessment. The decision above cited was based upon the affirmance by the Court of Appeals of the order of this court in People ex rel. Broadway Realty Co. v. Feitner, 61 App. Div. 156, 70 N. Y. Supp. 452, 168 N. Y. 661, 61 N. E. 1132, in which the application to the tax commissioners was upheld as sufficient to raise issues both as to overvaluation and inequality. That application was much broader than the one in the present case, and undertook to show that the property involved had been assessed at a higher proportionate rate than the other real estate in the same county taken collectively. It was held in People v. Carter, 109 N. Y. 576, 17 N. E. 222, that, in order to justify a claim of inequality, a petitioner must show a state of facts from which a presumption justly arises that the inequality of which he complains will subject him to the payment of more than his just proportion of the aggregate tax, and that this presumption does not arise by proof that in a particular instance other property, even if contiguous, is assessed at a proportionately lower valuation than his own. In the application now under examination the petitioners made no attempt to show that their property had been overvalued in comparison with real estate generally in the same county, but contented themselves with attempting to show that it had been valued at a higher rate, in proportion to its actual value, than certain other specified pieces of property upon the same block, or in the same immediate vicinity; and in most *770cases, even as to these specified pieces, while they state the assessed value, they wholly omit to state the real value. In my opinion, the relators have failed to lay a proper foundation for any inquiry into the alleged inequality of assessment, but under the latest expressed opinion of the Appellate Division they are entitled to a reference to try out the question of overvaluation.
Settle order on notice.